PLEDGE AGREEMENT THIS PLEDGE AGREEMENT (the “Agreement”) is made and entered into as of January 4, 2010 (the “Effective Date”) by and among Shili Liu, an individual located at 52 Qian Ru Lin Cun, Linghe Town, Anqiu City, Shandong, China, 262127 (the “Pledgor”) China Angel Assets Management Limited, (the “Pledgee”) as the authorized representative the Buyers set for the in the Securities Purchase Agreement of even date herewith , and Greentree Financial Group, Inc., as escrow agent (“Escrow Agent”). RECITALS: WHEREAS, in order to secure the full and prompt payment when due (whether at the stated maturity, by acceleration or otherwise) of all of the Company’s obligations (the “Obligations”) to the Pledgee or any successor to the Pledgee under this Agreement, the Securities Purchase Agreement of even date herewith between the Pledgor and the Pledgee (the “Securities Purchase Agreement”), each Unit as defined in the Securities Purchase Agreement (the “Unit(s)”) and the Debentures, a part of each Unit, (the “Debentures”) issued or to be issued by the Company to the Pledgee, either now or in the future, up to a total of One Million Dollars ($1,000,000) of principal, plus any interest, costs, fees, and other amounts owed to the Pledgee thereunder, the Security
